Order unanimously affirmed, without costs, for the reasons stated at Family Court, Rosenbloom, J., and in the following memorandum: We merely add that the Department of Social Services stands in the shoes of the legitimate children, who are recipients of public assistance, for the purpose *1048of asserting their rights to equal support with the born out-of-wedlock children of this same father (Social Services Law, § 101-a). (Appeal from amended order of Monroe County Family Court — support.) Present — Cardamone, J. P., Simons, Dillon, Goldman and Witmer, JJ.